   8:21-cr-00022-BCB-SMB Doc # 18 Filed: 04/27/21 Page 1 of 1 - Page ID # 43




                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,                   )
                                            )
                    Plaintiff,              )                8:21CR22
                                            )
      vs.                                   )
                                            )                  ORDER
TODD ALLGOOD,                               )
                                            )
                    Defendant.              )


        This matter is before the court upon defendant’s Unopposed Motion to Continue
Trial [17]. Counsel requests additional time as the investigation into Defendant’s defense
has progressed, but certain aspects have yet to be finished and the results shared with
Defendant in order to determine whether to proceed to trial. For good cause shown,


      IT IS ORDERED that defendant’s Unopposed Motion to Continue Trial [17] is
granted, as follows:

      1. The jury trial now set for May 4, 2021, is continued to June 29, 2021.

      2. In accordance with 18 U.S.C. § 3161(h)(7)(A), the court finds that the ends of
         justice will be served by granting this continuance and outweigh the interests
         of the public and the defendant in a speedy trial. Any additional time arising as
         a result of the granting of this motion, that is, the time between today’s date
         and June 29, 2021, shall be deemed excludable time in any computation of
         time under the requirement of the Speedy Trial Act. Failure to grant a
         continuance would deny counsel the reasonable time necessary for effective
         preparation, taking into account the exercise of due diligence. 18 U.S.C. §
         3161(h)(7)(A) & (B)(iv).


      DATED: April 27, 2021.

                                         BY THE COURT:


                                         s/ Susan M. Bazis
                                         United States Magistrate Judge
